Citation Nr: 0302110	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.   Entitlement to an increased (compensable) evaluation for 
right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The veteran had active service from July 1944 to August 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2000, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received in March 2002. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD results in 
nightmares, irritability, sleep disturbance, and intrusive 
thoughts of wartime experiences, but is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to related 
symptoms. 

2.  The veteran's service-connected right knee sprain is 
manifested by complaints of pain, but is not productive of 
slight recurrent subluxation or lateral instability, and X-
ray evidence of arthritis is not shown.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a rating in 
excess of 30 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).

2. The criteria for entitlement to an increased (compensable) 
evaluation for service-connected right knee strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of increased evaluations for 
PTSD and a right knee sprain, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulations.  The record in this 
case includes the veteran's service medical records and VA 
clinical records.  Furthermore, the veteran has been afforded 
VA medical examinations to evaluate his PTSD and right knee 
sprain disorders.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have therefore been met.  With regard to 
providing assistance to the veteran it is also noted that he 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection and increased evaluations.  The discussions in the 
rating decisions and statements of the cases have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In the March 
2002 Statement of the Case, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
Considering the foregoing, the Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The veteran's PTSD has been assigned an initial 30 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The veteran's right knee strain is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
other knee impairment.  Under Diagnostic Code 5257, a 10 
percent rating is available for slight recurrent subluxation 
or lateral instability; a 20 percent evaluation is available 
for moderate recurrent subluxation or lateral instability; 
and a 30 percent rating is available for severe recurrent 
subluxation or lateral instability. 

Another potentially applicable Code is Diagnostic Code 5260 
provides for limitation of flexion of a leg.  Where flexion 
is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5260.    

Diagnostic Code 5261 provides for limitation of extension of 
the leg which is rated 50 percent at 45 degrees; 40 percent 
at 30 degrees; 30 percent at 20 degrees; 20 percent at 15 
degrees; 10 percent at 10 degrees; and non compensable at 5 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that normal extension and flexion of a knee 
are from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

I.  PTSD

VA clinical records show that in late 1997 and early 1998 the 
veteran received treatment for depression subsequent to a 
surgical procedure and PTSD.  The PTSD symptoms were listed 
as painful memories, startle (response), irritability, and 
nightmares.

VA clinical records dated from September 1999 through early 
2000 show that the veteran received psychiatric treatment for 
PTSD that was at times described as severe.   

In a November 1999 statement from the veteran he reported 
that he had nightmares and nightsweats, and that he was 
unable to tolerate fireworks or surprises, which made him 
nervous.

A VA PTSD examination was performed in March 2000.  The 
veteran's combat experiences during World War II were 
reported.  It was stated that the veteran was a retired 
farmer and that he had had 9 heart bypass surgeries.  He had 
been married for 53 years when his first wife expired, and he 
had recently remarried.  It was reported that the veteran had 
children and grandchildren and that he got along with all of 
them.  The veteran had had no psychiatric problems until 1999 
and since then he had been prescribed antidepressant 
medication.  It was reported that counseling and medication 
had reduced his PTSD symptoms.  The veteran spent most of his 
time watching television and reading.  On a daily basis he 
dropped his spouse off at work and picked her up from work.  
He attended church services once per week.  The veteran 
complained of nightmares once to twice per week that 
interfered with his sleep.  He also had intrusive thoughts of 
combat experiences, which occurred two to three times per 
week. It was reported that he stayed away from all war 
movies.  He was frequently irritable during the day and he 
felt depressed a significant amount of time.   

The mental status examination revealed that the veteran 
presented casually dressed and neatly groomed.  He was 
cooperative and he displayed good eye contact.  His thoughts 
were described as mostly clear and logical though he 
sometimes became tangential.  No psychotic symptoms were 
reported.  The veteran's affect was pleasant but frequently 
tearful concerning his spouse or military experiences.  The 
veteran described his mood as frequently depressed and 
somewhat irritable.  His sleep was described as poor, 
averaging four to five hours of sleep per night.   The 
veteran's memory was described as somewhat impaired, likely 
due to multiple causes.  His insight and judgment appeared 
good.  The examiner commented that the veteran's PTSD did not 
appear to have significantly affected his social or 
occupational functioning for most of his life, which was 
probably a function of him working by himself and staying 
busy.  It was noted that his symptoms had increased 
dramatically secondary to medical problems and the death of 
his spouse two years previously, which caused significant 
distress and slight social impairment.  The diagnosis was 
PTSD, delayed.  The veteran's Global Assessment of 
Functioning score was 50, currently and in the past year. 

The clinical evidence shows that the veteran's psychiatric 
symptoms include nightmares, irritability, sleep disturbance, 
and intrusive thoughts, and depression. He has received 
treatment for these symptoms consisting of counseling and 
psychotropic medications.  The veteran has been retired from 
occupational endeavors for some years.  With respect to his 
social adaptability, the clinical data shows that he gets 
along with his family, attends church, and he remarried in 
the recent past subsequent to the death of his longtime 
spouse.  From a clinical standpoint, the data shows that at 
the recent PTSD examination he presented appropriately 
dressed and groomed.  His affect was described as pleasant, 
and he was cooperative.  No psychotic manifestations were 
shown, and his judgment and insight were described as good.  
Some memory impairment is shown although apparently not 
entirely attributable to PTSD.  It is noteworthy that there 
is no information that the veteran forgets to complete tasks. 

In essence the Board is unable to conclude that the veteran's 
PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

While the Board recognizes that the veteran's PTSD is 
productive of impairment, it appears that his symptoms fall 
for the most part within the symptomatology listed for the 
current 30 percent rating.  His sleep impairment, mild memory 
loss and depressed mood with anxiety are all contemplated by 
the current 30 percent rating.  Moreover, he has good self-
care and behavior as well as good insight and judgment.  In 
sum, the preponderance of the evidence is against a finding 
that the criteria for the next higher rating of 50 percent 
have been met.  Should the severity of the disability 
increase in the future, the veteran may always advance a 
claim for an increased rating. 

II.  Right Knee Sprain

The veteran sustained a right knee injury during service, 
which was subsequently 
described in medical records as a chronic right knee sprain.  
Interim medical records are quiescent for any pertinent 
pathology or complaints.   

A VA medical examination of the joints was performed in April 
2000.  It was reported that the veteran indicated that he was 
unaware of any recurrences of his right knee sprain.  He 
experienced right knee pain with weather changes and very 
minimal pain on climbing steps.  He was able to walk the 
distance that his pulmonary status allowed, without right 
knee pain.  He relieved right knee discomfort with analgesic 
balm.  It was reported that only on a rare occasion did his 
right knee become swollen.  The veteran denied any permanent 
functional loss based on his right knee.  

The physical examination revealed that the right knee was 
nontender along the medial and lateral ligamental lines and 
there was nontender patella pressure.  There was bilateral 
knee crepitus, left greater than right.  Anterior Drawer and 
McMurray's signs were negative.  Range of motion of the right 
knee was 0 to 147. 
An X-ray report of the right knee revealed that there was no 
evidence of arthritis. 

The veteran asserts that his right knee sprain is far more 
disabling than the current noncompensable disability 
evaluation indicates.

The medical evidence shows that the veteran has complained of 
right knee discomfort, and pain with weather changes.  It is 
noteworthy that by the veteran's own admission there have 
been no right knee sprain recurrences; he has rare knee 
swelling; and no permanent functional loss of the right knee.  
The objective physical findings in the most recent VA medical 
examination are essentially negative for evidence of 
functional impairment of the right knee.  There was no 
evidence of ligamentous laxity or instability of the right 
knee.  It is evident from a review of the clinical evidence 
that the right knee sprain is not productive of slight 
recurrent subluxation or lateral instability.   

At the April 2000 VA medical examination of the joints, the 
examiner reported that the veteran's right knee sprain was 
now with evidence of arthritis.  However, there is no x-ray 
evidence or arthritis.  To warrant a rating for arthritis, 
the findings must be based on X-ray findings and at least 
some limitation of motion.  See VA O.G.C. Prec. Op. No. 23-97 
; VA O.G.C. Prec. Op. No. 9-98; Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991); and Hicks v. Brown, 8 Vet. App. 417 
(1995).  As indicated previously in the veteran's case X-ray 
findings of the right knee do not reveal arthritis.  In 
addition, at the most recent VA medical examination, range of 
motion of the veteran's right knee motion was from 0 to 147 
degrees which shows no limitation of motion of the knee when 
considered in connection with 38 C.F.R. § 4.71a, Plate II. 

The record indicates that the veteran has reported pain while 
climbing stairs.  It is important to note that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review of the 
medical evidence shows that the veteran's right knee pain 
while climbing stairs appears to be very minimal.   Further, 
there are no objective physical findings revealing pain on 
motion of the right knee.  The Board concludes that there is 
no persuasive evidence of additional functional loss so as to 
more nearly approximate the criteria for a compensable rating 
under any applicable Codes.  38 C.F.R. §§ 4.40, 4.45.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating, and a 
compensable evaluation for a right knee disorder is denied.

Conclusion

In reaching these determinations, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to either issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

